Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. For example, the disclosed invention is described as being capable of generating thrust without the loss of mass. “The linear force from this reciprocating impulse drive may be used to propel any object attached to the mainframe of the present invention without requiring loss of mass into the surrounding environment” [PGPUB 0006]  and “... the present invention is to provide an apparatus for converting rotary motion into linear motion, and more particularly to devices utilizing unbalanced centrifugal forces in such a manner to result in moving the device along a linear path [PGPUB 0001]. It is well established that thrust is defined by the following equation:
T=mv
where T = thrust force of an object, m =the rate of change of the total mass of the object with respect to time, and v = the velocity of change of mass relative to the velocity of the object.
In the instant case, the system is closed (no addition or reduction of mass into the surrounding environment), therefore delta m = 0 and no thrust is generated. Thus, the disclosed invention is inoperative (no thrust is generated). The claims violate Newton’s third law which states “when two particles exert forces on each other, these forces are equal in magnitude, opposite in direct, and collinear”. The claims are drawn to a machine, which claims to generate a force without an equal and opposite force. The disclosed invention will not generate a force, which will drive a vehicle. The movement of one mass outward in the arc will be balance to a corresponding weight returning to the rotating drum. The disclosed and claimed invention therefore lacks utility.

Claim Rejections - 35 USC § 112
1) The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the assertion “the linear force from the reciprocating impulse drive being used to propel any object attached to the mainframe of the present invention without requiring loss of mass into the surrounding environment” [PGPUB 0006]. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification continues by stating that “Newton's third law of motion is upheld because action and reaction are not simultaneous events” [PGPUB 0016]. As this statement is in direct contradiction to Newton’s 3rd  law of motion — which states that for every action, there is an equal and opposite reaction; or more simply, if two bodies (A and B) interact, the magnitude of the force exerted on body A by body B is equal to the magnitude of the force simultaneously exerted on body B by body A, and these two forces are opposite in direction — it is not enabled by the disclosure (see MPEP 2164).  

The full scope of the claimed invention must be enabled. See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007). 
The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.” AK Steel, 344 F.3d at 1244. 
A patentee who chooses broad claim language must make sure the broad claims are fully enabled. “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. ”National Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).

 There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The breadth of the claims directed to converting rotary motion into linear motion using a dynamic system producing unidirectional movement, where the claimed machine does not clearly claim structure arranged in a particular arrangement to provide a capability of overall unidirectional movement.
The nature of the invention is to a machine  where the Abstract  asserts the machine is an “Electric In-Space propulsion uses no fuel. Thrust is generated as impulses where in space, momentum is additive. Rotary motion is converted into bi-linear oscillation of a carriage then its momentum rectified”.  The broadest description the assertion of no fuel “no energy” yet the device is electric is a contradiction and the assertion that thrust is created by movement unto itself creating cumulative momentum 
 breaks the laws of nature.  The invention in the disclosed detail does not provide support for the assertion.  
Prior art in terms of disclosure of similar structures without enabled function exist in the prior art. For example Murray (US 20020104392) and Murray (US 20020124667).
The laws of conservation of energy and Newtons third law of equal and opposite forces are predictable.  The invention providing a structure capable of breaking Newton’s immutable laws is not disclosed with proof disclosed to yield a predictable result for public use. 
& (g-h)  Inventor in the disclosure cites several capabilities of the invention with no supporting documentation of the reduction to practice or proof of the enablement.  As an example, the inventor cites the present invention could drive a satellite already in orbit or beyond and propel a spacecraft between the planets with an estimated twenty-times the efficiency of conventional propulsion systems without losing mass. No evidence is provided that propulsion system for a space vehicle has been realized nor any results of experimentation to support a twenty-times efficiency of conventional propulsion is provided.

Consistent with office policy, Examiner has weighed all the evidence for and against enablement of this invention and has concluded based on guidance provided by the MPEP and case law (including the Wands factors) that there is not enough evidence in favor of enablement of this invention.

Specifically, Applicant has not provided disclosure of the apparatus as a vehicle propulsion device sufficient to ensure  the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"; LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005). 

2) The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9  cite an introductory statement that is a mixture of  the structure, the preamble and a transitional phrase without a follow-on transitional phrasing in between the preamble and the body of the claim to apprise us of the scope of the claim in relation to the claimed elements. See MPEP 2111.03. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-ease basis in light of the facts of each case”. Since there is no clear transitional phrasing of all the claimed structure, it is impossible to determine if any additional elements are excluded. In the instant claims. The citing of the structure of a freely suspended flat plate or tray is cited in the preamble and not within the body of the claims. Examiner recommends that the structure is distinctly claimed if the introductory phrase stated something similar to “a device for converting rotary motion into linear motion using a dynamic system producing unidirectional movement, comprising; a freely suspended flat plate or tray for use in association with…. “.

Claims 1-9. cites the limitation of “the structure using a dynamic system producing unidirectional movement” which is unclear as to what the structure is required to meet a dynamic system.  It seems to be a statement directed to the preamble without adding additional structure.  Recommend the limitation is removed to distinctly claim the element of a compression spring-surrounded glide rods. 

Claim 1 cites the limitation “attached linear bearing housings and bushings to contain glide rods for suspension” which is unclear as to what structure is required to be suspended.  

Claim 1 recites the numerous attached elements with no recitation to what the elements are attached, which is unclear as to what is structurally required of the listed elements. 

Claim 2 recites the limitation “for spinning a plurality of gears and eccentric masses; with eccentric masses mounted directly onto one or both faces of the rotor gears; with said rotor gears driven by a compact torque-increasing gear train powered by an electric motor”, which is unclear as to what structure is “for spinning a plurality of gears and eccentric means”.  

Claim 4 cites the limitation “diverting the negative force to right angles of said applied negative force by gas compression; diverting the negative force to right angles of the applied negative force with energy- deflecting pads; consuming the negative force with energy-absorbing pad’  which is unclear as to the structure of energy-deflecting pad to divert the negative force to right angles of said applied negative force and it is unclear as to how the applied negative force is provided by gas compression. It seems the feature (Fig. 2: glide rod feet pads 52) it what the limitation is directed towards.  The applied negative force is a horizontal force so the right angle diversion requires vertical support.  Applicant’s glide feet pads 52 has an option of gas filled feet, which is what the gas compression function requires.  The limitation is directed to functional language and is unclear the structure to meet the functional language is an air filled foot.

Claim 9 recites the limitation “wherein two or more said freely suspended flat plates or trays may be employed in the apparatus mainframe for the smooth generation of thrust”, which is unclear as to the required structure of the two or more freely suspended flat plates or trays  to provide the function of the smooth generation of thrust. 
All dependent claims are rejected for their dependence on a rejected base claim.
3) The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, 7-9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rejected claims cite multiple base claims where only a single dependency can occur (See MPEP 608.01(n) Unacceptable Multiple Dependent Claim Wording) Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):

Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
Claim 5
a means for 
cancelling the negative force of the freely suspended flat plate or tray cycle by; diverting the negative force to right angles of said applied negative force by gas compression;
[0044 Negative phase dampening is achieved by employing an impact absorbing material such as Sorbothane, polyurethane, silicone or other similar material 55 (top and bottom far right) with a “low shape factor” and low durometer, formed as thick washers or pads. These pads may also be toroidal-shaped and gas-filled]
 Claim 6
a means      
a means for providing an adjustable solenoid shifter linkage mechanism from the freely suspended flat plate or tray to said solenoid plunger using a clevis and adjustable plunger adaptor tongue.
[0037 adjustable linkage 18 connection to the solenoid plunger 19]  
Claim 8
a means  
provided to hold the apparatus mainframe together
[0034:  the mainframe assembly comprises of a base plate 1 at left joined to a thrust plate 2 far right by a plurality of mainframe support stanchion rods, straps, angled rails, or plates 3].

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampton (US 20090188346: “Hampton”).

Claim 1. Hampton discloses a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray] for use in association with converting rotary motion into linear motion using a dynamic system producing unidirectional movement [0002:  self-contained apparatus for converting rotary motion into linear motion, and more particularly to devices utilizing unbalanced centrifugal forces in such a manner to result in moving the device along a linear, and particularly vertical, path], comprising; attached gears (Fig. 1: gears 67-68) [0060:  pinion 60 is idler gear 67 that drives the torque-increasing gear 68. Both these gears are mounted to angle plate 65 with shoulder screws 69. Rack driver gear 68 interfaces with a square or round rack 70 attached to linkage rod 71 which, for the bottom carriage, journals through the top carriage via bushing 72 in FIG. 1 and FIG. 3 mounted through angle bracket 73 and fastened to the top carriage tray.with respective eccentric masses (Fig. 1: eccentric rod rotors) [0020: the two carriages below the control platform of the apparatus hold a pair of rod-shaped eccentric rotors that counter-rotate forcing said carriages to bounce up and down on rigid spring-loaded rods at a precise distance with equal force in opposite directions on a common mainframe] attached electric motor or motors (Fig. 1: rotor motor 30)[0053:   rotor drive motor mounting plate 29. This plate also acts as a heat sink for rod-rotor drive motor 30]; attached wiring and associated components (Terminal strip 60)[0056:  Terminal strip 60 joins electrical wiring for the clutch solenoids and is also a service test point]; attached linear bearing housings and bushings (Fig. 7: 64 linear motor with 66 & 67) to contain glide rods (Fig. 1: support rods 4)  for suspension [0052: the carriage tray assemblies, are suspended on the compression spring-loaded mainframe support rods 4]; attached timing cams [0054:  cam disk interfaces with pick-up sensor 45 and when it detects a blockage or admittance of light from the optical cam][0056] and sensors (Fig. 4: optical pick-up scanner sensor 45); attached adjustable linkage (Fig. 1:  adjustable angle mount 46]) [0056:  adjustable angle mount 46, fastened to channel member 13 with screws 47] to shift said freely suspended flat plate or tray (Fig. 1 15 & 16)[0024:  Momentum is conserved because the combined effects of the rotor cycle within its carriage cycle creates two inertial frames that when shifted, causes the rotors to gain time within their isolated carriage cycle][0063].  

Claim 2. Dependent on a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray as described in claim 1.  Hampton further discloses for use in association with converting rotary motion into linear motion using a dynamic system producing unidirectional movement [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] &0002] for spinning a plurality of gears [0054: the shaft of rod-rotor drive motor 30 holds pinion 33 that splits torque with reversing pinion 34 of equal diameter. Pinion 33 also drives speed-reducing gear 35 that drives another reducer gear 36 that powers the drive gear 31 which supplies rotary torque to the left rod-rotor 20. For the right rod-rotor 21, the torque splitting reversing pinion 34 supplies rotation to speed-reducing gear 37 which in turn drives another speed-reducing gear 38 supplying torque to drive gear 32. Optional timing pulley 39 can mount on one end of rod-rotor axle 22 or 23] and eccentric masses (20 & 21) [0062]; with eccentric masses (20 & 21) mounted directly onto one or both faces [] of the rotor gears [0054: 31, 32, 37  & 38]; with said rotor gears  [0054: 31, 32, 37  & 38];  driven by a compact torque-increasing gear train powered by an electric motor (30)[0054-0055]. 
 
Claim 3. Dependent on a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray) as described in claims 1 and 2.  Hampton further discloses  for use in association with converting rotary motion into linear motion using a dynamic system producing unidirectional movement  [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] &0002], wherein said freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray) is suspended on compression spring-surrounded glide rods (4)[0052:  the oscillators, also termed the carriage tray assemblies, are suspended on the compression spring-loaded mainframe support rods 4]. 
 
Claim 4. Dependent on a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray as described in claim 3.  Hampton further discloses for use in association with converting rotary motion into linear motion using a dynamic system producing unidirectional movement  [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] &0002], wherein said freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray) is suspended on compression spring-surrounded glide rods [0062:  These clutches are mounted on the corner of each carriage tray where they can engage the mainframe support rods at a precise time in the cycle to transfer centrifugal force to the mainframe for horizontal operation, in which case, the suspension springs 5 and 6 must be of equal length and the whole top control assembly has to be extended for the higher amplitude of the carriage tray's oscillations] with bushings (7) [0023:  one pair for each oscillator on each support rod. The bottom set of springs 5 for each oscillator has a spring-rate that will freely suspend the oscillator assembly. The top set of springs 6 has a lower spring-rate but longer free-length to allow an upward shift of the oscillator assembly] on both ends of each spring (5 & 6) for low friction and isolation from the glide rods [0049] from said compression springs [0049:  one pair for each oscillator on each support rod. The bottom set of springs 5 for each oscillator has a spring-rate that will freely suspend the oscillator assembly. The top set of springs 6 has a lower spring-rate but longer free-length to allow an upward shift of the oscillator assembly] in the plane of oscillation [0052:  the oscillators, also termed the carriage tray assemblies, are suspended on the compression spring-loaded mainframe support rods 4]. 
  
Claim 6. Dependent on a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray] as described in claim 1.  Hampton further discloses  for use in association with converting rotary motion into linear motion using a dynamic system producing unidirectional movement [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] & [0002], wherein a means for providing an adjustable solenoid shifter linkage mechanism [0062: Fig. 6, the clutch assembly consists of push-type solenoid 81 with a friction pad 82 attached to said solenoids' armature via a coupler 83 and mounted on plate 84 with spacers 41 and associated hardware (40, 42 and 43). On the other side of the carriage tray the clutch assembly is mounted directly onto the motor] from the freely suspended flat plate or tray (15 & 16) to said solenoid plunger using a clevis (Fig. 6: 13) and adjustable plunger adaptor tongue (84) [0060: single bracket 73 and fastened to the top carriage tray. These linkage rods must clear the whirling rod-rotors 20 and 21 and the back of the solenoid clutch plungers].   

Claim 7. Dependent on the apparatus using a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray] for converting rotary motion into linear motion [0002] as described in claimHampton further discloses for use in association with converting rotary motion to linear motion using a dynamic system producing unidirectional movement [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] & [0002], wherein the apparatus solenoid shifter (Fig. 4: 81) [0062] is controlled by utilizing a transparent film disc [0056:  this current path can also be extended with an inverter circuit to reverse the optical cam interfacing. In the present invention, the cam is a clear disk 49 mounted to rotor axle 22 by its hub 50. A clear film 51 with a cam or arc, pail], controlled by the whirling eccentric masses (21) [0026:  the rotary motion of the eccentrics is mechanically converted into a bidirectional oscillation of the eccentric's axis in the carriage tray assembly. When the shifters are actuated in the upward direction at the proper time in the cycle the direction and momentum] and interfacing with or intersecting with; roller actuated electric switch [0069:  Switch 115 activates the shifter circuits and LED 116 lights for the bottom carriage tray assembly with switch 117 controlling its clutches. When clutch switches 114 and/or 117 are activated without rod-rotor switches 105 or 106 activated, an alarm may sound and LED 104 flashes]; optical-electronic sensor or encoder device [0027:  he carriages can be synchronized 180 degrees apart by using one or more of the following devices; one, encoder or stepping motors or other servo devices that have the required torque to drive the rod-rotors or; two, a spring-loaded timing belt between the two or more carriages or; three, slider- or motion-type contact switches in electrical series with the shifters].  

Claim 8. Dependent on based on the apparatus using a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray] for converting rotary motion into linear motion [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] & [0002], as described in claim 1Hampton further discloses for use in association with converting rotary motion to linear motion using a dynamic system producing unidirectional movement [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] & [0002] , wherein a means [0051] is provided to hold the apparatus mainframe together [0051:  mainframe support rods 4 together at a fixed distance from the shaft collar 7 containing the oscillators by means of another set of shaft collar 7. Said rod clamps keep the control platform 8 at a fixed distance for radial gain from the oscillators]; with supporting stanchion rods using clamps [0051:  mainframe support rods 4 together at a fixed distance from the shaft collar 7 containing the oscillators by means of another set of shaft collar 7. Said rod clamps keep the control platform 8 at a fixed distance for radial gain from the oscillators]; with supporting stanchions using threaded rods and nuts [0055: Drive motor mount plate 29 in FIG. 3, is mounted to channel member 13 with fasteners 40, spacers 41, and fastened through the other side of the channel member 13 by threads in said member and secured with lock washer 42 and locking nut 43. This plate also creates an enclosure for the rotor drive gear assembly].  

Claim 9. Dependent on the apparatus using a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray] for converting rotary motion into linear motion  [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] & [0002], as described in claimHampton further discloses for use in association with converting rotary motion into linear motion using a dynamic system producing unidirectional movement  [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] & [0002], wherein two or more said freely suspended flat plates (Fig. 1: plates 15 & 16 that each form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray]  or trays may be employed in the apparatus mainframe (Fig. 1) for the smooth generation of thrust [0020:  The two carriages (15 & 16) are phased 180 degrees apart with thrust determined by the rotor's mass and velocity, the latter which can be finely controlled by varying the voltage to the rotor's drive motors]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hampton (US 20090188346: “Hampton”) in view of Ni (CN-205514217; “Ni”).

Claim 5. Dependent on a freely suspended flat plate or tray (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray as described in claimHampton further discloses for use in association with converting rotary motion into linear motion using a dynamic system producing unidirectional movement  [0021: the apparatus for converting rotary motion into linear motion provides a series of carriage trays each framing a set of eccentrics and clutches] &0002], wherein a means for cancelling the negative force (Fig. 1: absorbing pads 10) [0051:  On the bottom end of the mainframe rods are mounted shock absorbing pads 10] of the freely suspended flat plate or tray cycle (Fig. 1: plates 15 & 16 that form a tray) [0052: lightweight channel members 13 and 14 which are attached to side plates 15 and 16 forming a frame or tray] by; diverting the negative force to right angles of said applied negative force  [0051:  On the bottom end of the mainframe rods are mounted shock absorbing pads 10]. 
Hampton does not explicitly disclose:
diverting the negative force to right angles of said applied negative force by gas compression.

Ni teaches a vibration inducing device that processes food (Fig. 1:  food processor) [0005]. Ni further teaches diverting the negative force (horizontal vibration) to a right angle (vertical) of said applied negative force by gas compression (Fig. 2: air filled foot pads 200) [0017:  The food processor of the utility model is supported on the ground by the foot pads filled with air arranged at the bottom of the base, and the air foot pads can effectively absorb the vibration between the food processor and the ground, and avoid the hard foot pads of the ordinary food processor and the ground. Direct contact, thus reducing vibration and noise between the food processor and the ground]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Ni’s air filled foot pads as cushion pads for Hampton’s foot cushion pads because air filled cushion pads are effective in reducing vibration and noise between a device and the ground [Ni 0017].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20020104392  
Murray, Lawrence D.
A mechanical force generator for producing an unidirectional force by converting rotational force energy to a directional force by rotating a cage assembly about its longitudinal axis

.US 20020124667  
Murray, Lawrence D.
A mechanical force generator for producing a unidirectional force by converting rotational force energy to a directional force by rotating a plurality of force generating units within a housing
US 5182958  
Black; James W.
A non-linear propulsion and energy conversion system, in one embodiment, includes an impulse drive having a frame with inner and outer pairs of driving members movable relative to the frame.
US 4631971  
Thornson; Brandson R.
A propulsion device comprises two symmetrical wheels mounted in the same plane for rotation about parallel axes at right angles to the plane and driven synchronously in opposite directions. 
US 4889013  
Pitassi; Vincent E. et al.
An inertial torque converter for converting a first torque into a second torque includes first and second unidirectional clutches which operate in opposite directions and which allow an output torque shaft to freewheel between received torque pulses. 
US 5335561 
HARVEY J
The impulse converter includes a frame with frame members adapted to be oppositely rotated on the frame. The frame members may be rotated by any rotation generating device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856